               Case 15-17362-RAM          Doc 86     Filed 12/10/20     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov
In re:
Lucia Gedo                                                 Case No: 15-17362-RAM
                                                           Chapter 13
               Debtor(s)          /

                           NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Debtor, Lucia Gedo , files this
Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: Bank of America / CitiBank, N.A. / CitiMortgage, Inc.

Mortgage Arrearage

 Court Claim #       Account Number       Claim Asserted      Claim Allowed Amount Paid

 1                   xxxxx6236            $60,718.38          $60,718.38         $60,718.38


Monthly ongoing mortgage payments were paid through the Chapter 13 Trustee and
directly by Debtors along with the arrearage and any post-petition mortgage fees, expenses
and charges paid through the confirmed plan.


Within 21 days of the service of the Notice Of Final Cure Payment, the Creditor MUST file and

serve a Statement as a supplement to the Holder’s Proof of Claim on the Debtors, Debtors'

Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether

it agrees that the Debtors have paid in full the amount required to cure the default on the claim;

and 2) whether the Debtors are otherwise current on all payments consistent with 11 U.S.C. §

1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the Holder

contends remain unpaid as of the date of the statement. The statement shall be filed as a

supplement to the Holder’s Proof of Claim and is not subject to Rule 3001(f). Failure to notify

may result in sanctions.
              Case 15-17362-RAM         Doc 86      Filed 12/10/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via

CM/ECF to: Nancy K. Neidich, PO Box 279806, Miramar, FL 33027 and via regular mail to all

parties on the service list on December 10, 2020.

Bank of America
1800 Tapo Canyon Rd
Simi Valley, CA 93063

LINDSEY SAVASTANO, ESQ.
Frenkel Lambert Weiss Weisman & Gordon, LLP
One East Broward Boulevard, Suite 1111
Fort Lauderdale, FL 33301

CitiMortgage, Inc.
P.O. Box 5170
Simi Valley, CA 93602

Citimortgage Inc
c/o Kristen Rosenthal, Esq.
One East Broward Blvd. #1430
Fort Lauderdale, FL 33301

Lucia Teresa Gedo
210 172 Street #527
Sunny Isles Beach, FL 33160-3436

                                             Respectfully Submitted:

                                             ROBERT SANCHEZ, P.A.
                                             Attorney for Debtor(s)
                                             355 West 49th Street
                                             Hialeah, FL 33012
                                             Tel. (305) 687-8008

                                             By:/s/ Robert Sanchez_________________
                                               Robert Sanchez, Esq., FBN# 0442161
